Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
                                   Examiner’s Amendment
1. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	Authorization for this examiner’s amendment was given in a telephone interview with Attorney  David A. Tucker, Reg. No. Registration No 71,398 on 02/18/2020.
A.	Amend the claims as the following:

1. (Currently Amended) A method comprising: defining, by a processor of a computer, a sub-functions field in a response block of a call command, the processor communicatively coupled to a memory, the response block being stored in the memory, wherein the call command comprises a store extended asynchronous data mover (EADM) information channel subsystem call (CHSC), wherein the response block comprises an EADM facility flags field, an EADM sub-function flags field, a maximum compression data length filed, and a maximum compression data-specification block count field, wherein each bit in the EADM sub-functions flags field represents one function of a set of functions that are installed and available at an interface; indicating, by the processor, the set of functions that are installed and available at the interface ; 
wherein the set of functions of the set of instructions are of a first machine being executed on the computer, and wherein the interface is a second machine.  

2-4. (Canceled)  
5. (Previously Presented) The method of claim 1, wherein the interface comprises an EADM interface.  
6. (Canceled)  
7. (Canceled)  
8. (Previously Presented) The method of claim 1, wherein the set of functions are not usable by the interface based on the set of functions of the set of instructions represented by the EADM sub-functions flag not being installed.  
9. (Original) The method of claim 1, wherein a facility uses the interface to execute the set of instructions with a subset of functions via a system assistance processor of the computer.  
10. (Previously Presented) The method of claim 9, wherein the facility contains a set of managing EADM features and each one of these features includes a set of EADM commands.  
11. (Original) The method of claim 10, wherein each command of the set of EADM commands can uses one or more of the set of instructions and corresponding functions to complete a task.  
12. (Currently Amended) A computer program product comprising a computer readable storage medium, the computer readable storage medium comprising computer executable instructions, ; 
wherein the set of functions of the set of instructions are of a first machine being executed on the computer, and wherein the interface is a second machine.  


13-15. (Canceled)  
16. (Previously Presented) The computer program product of claim 12, wherein the interface comprises an EADM interface.  
17. (Canceled)  
18. (Canceled)  

20. (Original) The computer program product of claim 12, wherein a facility uses the interface to execute the set of instructions with a subset of functions via a system assistance processor of the computer.  
21. (Previously Presented) The computer program product of claim 20, wherein the facility contains a set of managing EADM features and each one of these features includes a set of EADM commands.  
22. (Original) The computer program product of claim 21, wherein each command of the set of EADM commands uses one or more of the set of instructions and corresponding functions to complete a task.  
23. (Currently Amended) A system comprising: an interface being executed thereon; a memory storing a response block; and a processor communicatively coupled to the memory and causing operations of the system comprising: defining, by the processor, a sub-functions field in the response block of the call command, wherein the call command comprises a store extended asynchronous data mover (EADM) information channel subsystem call (CHSC), wherein the response block comprises an EADM facility flags field, an EADM sub-function flags field, a maximum compression data length filed, and a maximum compression data-specification block count field, the processor communicatively coupled to a memory, wherein each bit in the EADM sub-functions flags field represents one function of a set of functions that are installed and available at an interface; indicating, by the processor, the set of functions that are installed and available at the interface based on a corresponding sub-functions flag within the EADM sub-; 
wherein the set of functions of the set of instructions are of a first machine being executed on the computer, and wherein the interface is a second machine.  

24-25. (Canceled)  

B. 	The following is an examiner’s statement of reasons for allowance:
As to claims 1, 12, 23,  the prior art taught  by ASAI( US 20180077300 Al) in view of Kluyt(US 20120203880 Al) do not teach on render obvious the limitations recited in claims 1, 12, 23, when taken in the context of the claims as a whole the response block being stored in the memory, wherein the call command comprises a store extended asynchronous data mover (EADM) information channel subsystem call (CHSC), wherein the response block comprises an EADM facility flags field, an EADM sub-function flags field, a maximum compression data length filed, and a maximum compression data-specification block count field, wherein each bit in the EADM sub-functions flags field represents one function of a set of functions that are installed and available at an interface; indicating, by the processor, the set of functions that are installed and available at the interface based on a corresponding sub-functions flag within the EADM sub-functions flags field being set, the interface being executed on the computer, the set of functions being represented by the EADM sub-functions flags field; and indicating, by the processor, the set of functions of the set of instructions are not installed based on the corresponding sub- 1, 12, 23. 

C.        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                                         Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LECHI TRUONG whose telephone number is ( 571) 272-3767.  The examiner can normally be reached on 10-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Chow, Dennis can be reached on ( 571) 272-7767   . The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 
 
 /LECHI TRUONG/ Primary Examiner, Art Unit 2194